 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DONNY STEWARD,                                          No. 2:16-cv-01232-TLN-KJN
12                           Plaintiff,
13             v.                                                ORDER
14       G. THUMSER, et al.,
15                           Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On January 31, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 94.) Plaintiff has

23   not filed objections to the findings and recommendations.1

24            The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27
     1
              On February 19, 2019, Plaintiff filed objections, (ECF No. 98), but the objections were directed to the
28   findings and recommendations filed February 4, 2019.
                                                                1
 1           1. The findings and recommendations filed January 31, 2019, (ECF No. 94), are adopted

 2   in full; and

 3           2. Plaintiff’s motion for injunctive relief (ECF No. 92) is denied without prejudice.

 4   Dated: March 28, 2019

 5

 6

 7
                                 Troy L. Nunley
 8                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
